Citation Nr: 1002514	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as due to VA inpatient treatment in 
1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C, claimed as incurred during VA 
inpatient treatment in 1985.

The Board remanded this case for additional development in 
March 2009.  The directives of the remand were accomplished.  
Subsequently, additional development has become necessary.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2008 letter from the Social Security Administration 
(SSA) notes that the Veteran is receiving benefits.  As these 
records might be applicable to the Veteran's claim, they 
should be obtained.  38 C.F.R. § 3.159 (c)(2).

The Veteran also submitted a VA-Form 21-21 dated in October 
2009 changing his representative to Disabled American 
Veterans (DAV).  The DAV has not submitted a VA-Form 646 or 
document in lieu thereof; nor has the DAV been given an 
opportunity to review the file and provide an informal 
hearing presentation regarding the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Request SSA records for the Veteran 
for any disability benefits received.

2.  Allow DAV to review the claims file 
for the purpose of submitting a VA-Form 
646 or its equivalent.

3.  Thereafter, any additional development 
deemed necessary should be conducted and 
the claim should be readjudicated.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and 
allow for a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



